Citation Nr: 1619446	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  12-00 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for osteomyelitis of the distal phalanx of the right finger and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Naval Reserve. His dates of service have not been verified.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the Buffalo, New York, Regional Office (RO) which denied reopening the Veteran's claim for service connection for osteomyelitis of the right index finger distal phalanx because no new and material evidence had been submitted. In a March 2013 supplemental statement of the case (SSOC), the RO reopened the claim and denied it on the merits.

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In January 1988, the Board denied service connection for osteomyelitis of the right index finger distal phalanx. The Veteran was informed in writing of the adverse determination in January 1988.

2.  The January 1988 Board decision denying service connection for osteomyelitis of the right index finger distal phalanx is final.

3.  The additional documentation submitted since the January 1988 Board decision is not new.


CONCLUSION OF LAW

1.  The January 1988 Board decision denying service connection for osteomyelitis of the right index finger distal phalanx is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for osteomyelitis of the right index finger distal phalanx has not been presented. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including an October 2010 notice which informed him of the evidence needed to reopen his claim for service connection; what actions he needed to undertake; and how VA would assist him in developing his claims. The October 2010 notice was issued to the Veteran prior to the October 2011 rating decision from which the instant appeal arises.  

VA has secured or attempted to secure all relevant documentation to the extent possible. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations for compensation purposes. The examination reports are of record.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In a January 1988 decision, the Board denied service connection because the Veteran's "preexisting right finger disorder did not chronically increase in severity during active duty for training." 

The evidence in January 1988 included July and August 1961 treatment notes from the Veteran's private treating physician indicating that he had broken his finger but that it was healing; an August 1961 service examination note stating that the Veteran had a healing fracture in his right finger and that he was "[e]xamined this date and found to be physically qualified for 14 days training duty;" treatment records from August and October 1961 after he arrived at basic training; and an October 1961 Report of Board of Medical Survey describing the Veteran's finger injury, subsequent infection and surgery, and concluding that he was "unfit for further Naval Service by reason of physical disability." The evidence also included a July 1986 letter from the Veteran's private physician stating his current diagnoses; a September 1986 statement from the Veteran providing a timeline of the events related to his finger injury and infection; an April 1987 note from the private physician who treated the Veteran for the original injury; and a May 1987 RO hearing transcript. 

The additional documentation received since the January 1988 Board decision includes a March 2013 VA examination and opinion, written statements from the Veteran, and an August 2010 letter from the Veteran's private physician stating that he currently has arthritis of the second and third metacarpophalangeal joints in his right hand. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet.App. 510 (1992). Here, the additional evidence submitted since the January 1988 Board decision is not new. 

In January 1988, the Board denied the Veteran's claim because his osteomyelitis pre-existed his term of active duty for training and was not aggravated by service. 
The additional statements submitted by the Veteran reiterate the timeline of events relating to his injury, infection, and surgery as he had previously relayed it to VA. 

The Veteran asserts that he was examined on August 20, 1961, on his arrival at Great Lakes Naval Training Center and that his report "made no mention of an infection in [his] finger." However, the record indicates that the Veteran's service medical records were received on May 29, 1966 and there is no suggestion that they are incomplete or inaccurate. The Veteran was provided a physical examination for service entrance in February 1961, had his finger examined on August 14, 1961, and there are no notations in his service treatment records that he was seen at Great Lakes prior to August 22, 1961. There is no indication that the Veteran's service treatment records are incomplete. Although the Board presumes the credibility of newly submitted evidence, it is not required to consider the patently incredible to be credible. Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

As new evidence has not been received, the Veteran's claim of entitlement to service connection for osteomyelitis of the distal phalanx of the right finger is not reopened.


ORDER

The application to reopen his claim of entitlement to service connection for osteomyelitis of the distal phalanx of the right finger is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


